Title: James Madison to Samuel L. Southard, 25 September 1830
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Sepr. 25. 1830
                            
                        
                        
                            
                        Your Address before the Newar[k] Mechanical Association was recd. in due time. But the infirm state of my
                            health wth. a series of pressing engagements prevented an earlier acknowledgt of it. I now offer my thanks for the
                            pleasure afforded me by this new application of your ability & disposition to be useful to your fellow Citizens,
                            in these useful presents; Be pleased to accept at the same time a reassurance of my cordial esteem, & my best
                            wishes
                        
                            
                                
                            
                        
                    